DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The request filed on 17 May 2022 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/219,177 is acceptable, and a RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed on 17 May 2022 is acknowledged and entered.  Following the amendment, claims 2 and 14 are amended, and the new claims 59-63 are added.    
Currently, claims 2-14, 16, 17 and 59-63 are pending, and claims 2-6, 8-14, 16, 17 and 59-63 are under consideration. Claim 7 remains withdrawn from further consideration as being drawn to a non-elected species. 

Withdrawal of Objections and Rejections:
The rejection of claims 14 and 16 under 35 U.S.C. 112(b), as being indefinite is withdrawn in view of applicant’s amendment.

Formal Matters:
Claims
Claims 2 and 61 are objected to for the following informalities, appropriate correction is:
Claims 2 and 61 recite “wherein the cyclical administration regimen comprises: (a) administering …; (b) after a second period …”; the following is suggested: add “and” after the end of step (a).   

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 8 is indefinite for the recitation “at least 6 months or at least 1 year” because a broad range or limitation (“at least 6 months”) together with a narrow range or limitation (“at least 1 year”) that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  It is unclear which of “at least 6 months” and “at least 1 year” is required; and what the scope of the claim is, i.e., is it “at least 6 months” or “at least 1 year”? The metes and bounds of the claim, therefore, cannot be determined.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6, 8-14, 16 and 17 remain rejected, and the new claims 59-63 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlakis et al. (2011/0081311, 4/7/2011; provided by applicants), for the reasons of record set forth in the last Office Action mailed on 4/1/2021, at pages 5-7. 
With respect to claims 59-63, as discussed previously, Pavlakis teaches administration regimens, which include, among others, the dosage of 0.25, 0.5, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 ug/kg or more, … (page 33, [0271]); the administration frequency/interval of every day, every other day, every couple of days, every third day, once a week, … (page 35, [0285]), and the duration of the treatment of over a period of 1 week, 2 weeks, 3 weeks, 1 month, 2 months, … or more (page 32, [0267]).  Therefore, the reference also teaches the limitations in the new claims.  
Applicants argument filed on 17 May 2022 has been fully considered, but is not deemed persuasive for the reasons below.   
At pages 9-10 of the response, the applicant argues that amended claim 2 recites a detailed and specific set of parameters for cyclical administration of the IL-15/IL-15Ra complex, not a generic description of cyclical administration; and makes similar argument as previously: as noted in Applicant's previous response, Pavlakis does not teach or suggest the cyclical administration regimen parameters recited in the instant claims; nor does the Office point to any reference in the art that teaches or suggests the specific cyclic administration parameters recited in amended claim 2, rather, the Office has merely alleged that the general concepts of cyclical administration regimens and fixed dose regimens are known in the art.  Applicant further argues that "[The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art" (M.P.E.P. 2143); the Office has therefore failed to meet its burden of showing that the prior art, alone or in combination, teaches or suggests every element of amended claim 2. 
This argument is not persuasive for the reasons of record and the following: first, while Pavlakis does not teach the exact regimens of the present invention, the reference teaches the use of recombinant complexes of IL-15 and IL-15Ra (including the human) as Agonistic Therapeutic Agent for the treatment of disorders including cancer and infectious diseases as claimed; and the administration regimens including doses, frequencies/intervals and durations, which include those as claimed.  With respect to the cyclical administration regimens, as discussed previously, 
as a matter of principle, cyclical administration regimens are notoriously old and widely applied in cancer treatment (see, for example, “Guidelines for Treatment Regimens”, NCI, 1997; for example), which offers continuous treatment overtime (in view of the nature of cancer) while reducing the toxicities of a therapeutic agent.  As such, the general conditions of the claims are disclosed or well known in the prior art.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also, MPEP 2144.05, II. A..  With respect to applicants argument that the Office does not point to any reference in the art that teaches or suggests the specific cyclic administration parameters recited in amended claim 2, once again, the instant rejection is based on obviousness, not anticipation.  Additionally, “[P]rior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, .... The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). ... ... The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap” (MPEP 2141, III).  In the instant case, as discussed above, the general conditions of the claims are disclosed in the prior art, therefore, it would have been obvious to one skilled in the art to determine or optimize the regimens taught by the prior art depending on various specific factors such as the type of cancer, disease severity, patient's conditions, the route of administration, etc., and such determination can be decided according to the judgment of the practitioner and each patient's or subject's circumstances, and is well within the skill of the art, as indicated by Pavlakis, which clearly suggests that such determination or optimization would be routine in the art.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.  Further, in the art in the instant case, such determination is particularly necessary or required for one skilled, given the extremely broad scope of the claims.  For example, in the regimens recited in the independent claim 2, with respect to the active ingredient, it recites “an IL-15/IL-15Ra complex”, which encompasses any or all IL-15 and IL-15Ra; with respect to the dose, it recites a very broad range of “0.1 to 10 ug/kg” (100X); with respect to the administration frequency, it recites a broad range of once every day to once a week; and with respect to the duration, it recites 1 to 3 weeks; all of which encompass the countless regimens due to all possible combinations of various different parameters recited; and it is impossible for one skilled in the art to choose a regimen for a patient from the encompassed without optimization.  Furthermore, such a broad scope of the claims also indicates that no particular regimen is critical for the claimed method, which is also evidenced by the specification.  According to the specification, the claimed regimens seem proposed or extrapolated from the data using the mouse models, and seem being chosen from numerous, broad ranged, proposed parameters (see pages 12-22, [0027] - [0038], for example), which, as noted, are not particularly for cancer treatment either (“for enhancing IL-15-mediated immune function”, or for “cancer, an infectious disease, an immunodeficiency or lymphopenia”); there is no evidence in the specification indicating that any of the claimed countless regimens had been tested for cancer treatment, or was critically effective for cancer treatment.  In fact, in the working Example 9, it teaches a proposed clinical trial protocol for treating adults with metastatic cancers, which proposes a different regimen from that in the present claims, wherein the planed dose levels of heterodimeric IL-15 include 0.1, 0.25, 0.5, 1 and 2 ug/kg/day x 12 over 6 weeks (page 225, Table 9).  Therefore, in view of the foregoing, i.e., the general conditions and parameters of the regimens of the claims are disclosed or known in the prior art; and the extremely broad scope of the claims and no show of criticality of any of the countless regimens for cancer treatment as encompassed by the claims, applicants argument is insufficient to overcome the instant obviousness rejection.  
At page 10 of the response, the applicant made similar argument as previously: as Applicant noted in the previous response dated September 30, 2021, Bergamschi clearly evidences that a cyclic dosing regimen of the present claims achieves superior sustained IL-15/IL-15Ra plasma levels, for example, Figure 1 of Bergamaschi shows that the subcutaneous administration of IL-15/IL-15Ra used in the presently claimed cyclic dosing regimen showed improved decay kinetics compared to intravenous administration; and that a series of fixed IL-15/IL-15Ra dose cycles separated by a rest period, using dosage and timing parameters falling within the scope of the instant claims, showed sufficient plasma cytokine levels and lymphocyte expansion, without inducing toxicity, thus, the claimed cyclical dosage regimen yielded unexpected and surprising results in which a lower dosage of IL-15/IL-15Ra can be administered to avoid toxicity effects while maintaining lymphocyte expansion at suitable levels; and that in contrast, the Office provides no evidence to support its contention that Bergamaschi merely discloses "typical and routine preclinical studies." 
This argument is not persuasive for the reasons of record.  Again, it is unclear as to what is so surprised or unexpected, i.e., compare to what?  The Bergamaschi reference is about a study of the pharmacokinetic and pharmacodynamic profile and toxicity of purified human hetIL-15 cytokine upon injection in rhesus macaques; therefore, it is unclear as to how such a study is related to a method of treating cancer with said IL-15, and how said pharmacokinetic and pharmacodynamic profile can, in any way, represent “unexpected and surprising results” for a method of treating cancer with same? 

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DONG JIANG/
Primary Examiner, Art Unit 1646
7/1/22